ON STATE’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The State has filed a motion for rehearing in this case and we have been caused to’ further examine the record.
Without receding from the original opinion written in this cause, we have discovered from the record a fatal defect not pointed' out by the appellant. The indictment contains three separate and distinct counts, either of which might be punishable by a fine of $25.00. The jury returned its verdict finding the defendant guilty without saying whether they found him guilty of simple assault or aggravated assault, and assessed a penalty of $25.00. Under the well settled rule the court could not enter a valid judgment on this verdict. (Branch’s Annotated Penal Code, Sec. 1595, and authorities there cited.
For this additional reason, the judgment of the trial court should be reversed. Consequently, the State’s motion for rehearing is overruled. In so doing it is specifically stated that we adhere to the original opinion.